DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Action is in response to communications filed 1/2/2020.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the People’s Republic of China on 11/14/2019. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10, 11-15, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Exemplary independent claim 1 recites “…programming the user data and the metadata into a user-data part and a metadata part of a segment of a Logical Unit Number (LUN), respectively…” (independent claim 1, lines 4-5; similar limitations recited in independent claim 11 at lines 5-6 and in independent claim at lines 7-8).  The Examiner is uncertain as to the meaning of “respectively” in this context.  For the sake of examination, the Examiner has interpreted “…programming the user data and the metadata into a user-data part and a metadata part of a segment of a Logical Unit Number (LUN), respectively…” of exemplary claim 1 to read “…programming each of the user data into a user data part and the metadata into a metadata part and then programming the user data part and the metadata part into a segment of a Logical Unit Number (LUN)…”  Dependent claims 2-10, which ultimately depend from independent claim 1; dependent claims 12-15, which ultimately depend from independent claim 11; and dependent claims 17-20, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPGPUB 2020/0159423 (“Bernat”).
As per claim 1, a method for multi-namespace data access, performed by a controller, comprising:
a controller; obtaining a host write command from a host, which comprises user data and metadata associated with one Logical Block Address (LBA) or more; and programming the user data and the metadata into a user-data part and a metadata part of a segment of a Logical Unit Number (LUN), respectively, wherein a length of the metadata part is the maximum metadata length of a plurality of LBA formats that the controller supports: (Bernat, Abstract; FIG. 6A; FIG. 6B; paragraphs 0030-0034 and 0134-142, where an array controller that 
As per claim 11, the Examiner notes that the invention of claim 16 is simply a non-transitory computer-readable medium claim that corresponds to the method of claim 1.  Claim 11 is therefore rejected using the same references and reasoning as applied to claim 1, mutatis mutandis.
As per claim 16, an apparatus for multi-namespace data access, comprising:
a host interface, coupled to a host; a flash interface, coupled to a Logical Unit Number (LUN): (Bernat, Abstract; FIG. 1A, reference numerals 102A, 108A, 108B, 
and a processing unit, coupled to the host interface and the flash interface, arrange to operably obtain a host write command from the host, which comprises user data and metadata associated with one Logical Block Address (LBA) or more through the host interface; and program the user data and the metadata into a user-data part and a metadata part of a segment of the LUN, respectively, wherein a length of the metadata part is the maximum metadata length of a plurality of LBA formats that the apparatus supports: (Bernat, Abstract; FIG. 6A; FIG. 6B; paragraphs 0030-0034 and 0134-142, where an array controller that controls array operations to various arrays of SSDs.  The 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel C Chappell whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:00AM - 5:00 PM, Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

/Daniel C. Chappell/Primary Examiner, Art Unit 2135